Citation Nr: 1626780	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder, claimed as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1968 to January 1970, including service in Vietnam; he was awarded the Combat Infantryman's Badge (CIB).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois which, in part, denied the appellant's claims of entitlement to service connection for diabetic retinopathy and a kidney disorder, each claimed as secondary to the service-connected diabetes mellitus.  

In his November 2010 substantive appeal (VA Form 9), the appellant requested a Board videoconference hearing.  That Board videoconference hearing was scheduled for October 21, 2015, but the appellant withdrew his hearing request on that date.  Accordingly, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The appellant's claims were addressed in a statement of the case (SOC) issued in October 2010.  In January 2013, VA medical records, including records dated between June 2010 and January 2013, were added to the Virtual VA file; these records reflect assessment of the appellant's eyes and renal function.  In May 2013, Social Security Administration records were added to the Virtual VA file.  However, no supplemental statement of the case (SSOC) was issued after these documents were added to the evidence of record.

The case was thereafter transferred to the Board in October 2015.  In this case, pertinent medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.  An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  On remand, this deficiency must be rectified.

In addition, no VA medical treatment records dated after January 2013 are included in the evidence of record and no private medical treatment records dated after May 2011 have been included in the evidence of record.  Therefore, VA is on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all VA inpatient and outpatient treatment records for the period from January 2013 onward.  In addition, all outstanding private medical treatment records dated after May 2011 should be obtained.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO afforded the appellant medical examinations by an ophthalmologist and an internist in November 2007, and addendum opinions were obtained in June 2008.  However, it is unclear whether or not the internist reviewed the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  

The November 2007 ophthalmologist's report includes a diagnosis of mild cataract in each eye and the statement that diabetes mellitus has been proved to increase the rate of progression of cataracts.  In the addendum report of June 2008, the ophthalmologist states that the appellant's cataracts were caused by his age and therefore less likely than not to have been caused by his diabetes.  However, the doctor did not address the matter of whether the cataracts had been aggravated by the diabetes mellitus.  In addition, it is now almost nine years later and there may have been worsening of the cataracts over time such that aggravation could currently be demonstrated.  

The June 2007 VA medical examination report includes a notation that the appellant had microalbuminuria.  The June 2008 addendum report from the internist who examined the appellant in November 2007 indicates that, while the appellant did have mild microalbuminuria, this can be transient.  The internist stated that persistent elevations and worsening microalbuminuria or proteinuria over time in addition to worsening creatinine and glomerular filtration rate (GFR) would be needed for a diagnosis of diabetic nephropathy and chronic kidney disease.  However, there is no indication that the internist considered any kidney testing results for the appellant other than those from November 2007.  In addition, it is now almost nine years later and there may have been worsening over time.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed as described above and therefore, on remand, the appellant should be afforded new examinations.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government and private physicians and/or medical facilities that have provided him with any treatment for his claimed conditions since May 2011, and secure all available relevant reports not already of record from those sources.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA ophthalmologist in order to determine the nature, severity and etiology of the appellant's claimed cataracts.  The entire claims file must be reviewed.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

The examiner must consider the results of the examination and the information in the claims file, to include the Veteran's lay statements and assertions, to provide an opinion as to the nature, etiology and severity of the Veteran's claimed cataracts.  The examiner must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

      a) How old was the Veteran when his cataracts were initially manifested?  

      b) Were the Veteran's cataracts manifested earlier than cataracts usually appear?

      c) Are the cataracts at least as likely as not caused by the Veteran's service-connected diabetes mellitus?

      d) If the cataracts were not caused by the Veteran's service-connected diabetes mellitus, is it at least as likely as not that the rate of progression of the cataracts was increased by the diabetes mellitus?

If the examiner concludes that the rate of progression of the cataracts was increased by the diabetes mellitus, the examiner must indicate what portion/percentage of the current cataract pathology is due to such aggravation, if possible.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by an appropriate VA physician such as a nephrologist or internist in order to determine whether or not the appellant has any chronic kidney disease that is attributable to his service-connected diabetes mellitus.

The entire claims file must be reviewed.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

The examiner must consider the results of the examination and the information in the claims file, to include the Veteran's lay statements and assertions, to provide an opinion as to the nature, onset date and etiology of the Veteran's claimed diabetic nephropathy, if any.  The examiner must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

      a) Does the Veteran have any chronic kidney disease?  If so, what is the specific diagnosis and how is it manifested?

      b) When was the identified disorder initially manifested? 

      c) Is the identified disorder at least as likely as not caused by the Veteran's service-connected diabetes mellitus?

      d) If the identified disorder was not caused by the Veteran's service-connected diabetes mellitus, is it at least as likely as not that the identified disorder has been aggravated by the Veteran's service-connected diabetes mellitus? 

If the examiner concludes there was aggravation, the examiner must indicate what portion/percentage of the current pathology is due to such aggravation, if possible.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

6.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each examiner should clearly and specifically so specify in their report, and explain why this is so.  In this regard, if either examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of each VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2.  

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include direct service connection, secondary service connection and service connection by way of aggravation.

9.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

